Citation Nr: 1718820	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO. 11-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a compensable disability rating for pulmonary and pleural tuberculosis.

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2014, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran's pulmonary and pleural tuberculosis is currently inactive and was not shown to have compensable residuals.

2. The Veteran's seizure disorder did not have its onset in service.

3. The Veteran's hypertension did not have its onset in service.

4. The Veteran does not have a current diagnosis of a lower back disability.


CONCLUSIONS OF LAW

1. The criteria for compensable rating for pulmonary and pleural tuberculosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6731 (2016).

2. The criteria for service connection for a seizure disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a lower back disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran requested VA Compensation and Pension examinations for the issues on appeal in an August 2009 statement. Under McLendon v. Nicholson, 20 Vet. App. 79, 81(2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C.A. § 5103A(d)(2);38 C.F.R. § 3.159(c)(4)(i). As discussed on more detail below, the Veteran has not offered competent evidence to establish that an event, injury or disease occurred in service or that a qualifying condition manifested to a compensable degree within a year following separation for his claims of service connection for a seizure disorder, hypertension, and lower back disability, therefore VA Compensation and Pension examinations for these claims are not required. McLendon, 20 Vet. App. at 81. The Veteran was provided a VA examination for his increased rating claim for tuberculosis in January 2010. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Increased Rating Tuberculosis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); See also Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Respiratory disorders are rated under 38 C.F.R. § 4.97. This section distinguishes between ratings for pulmonary tuberculosis entitled prior to and on August 19, 1968 (DCs 6701 through 6724) and those ratings initially rated after August 19, 1968 (DCs 6730 through 6732). The Veteran was entitled to compensation for tuberculosis effective August 1, 1981, therefore DCs 6730 through 6732 apply. Chronic, inactive, pulmonary tuberculosis is rated under DC 6731. Chronic, primary, pulmonary tuberculosis is rated under DC 6730. DC 6731 directs that inactive pulmonary tuberculosis be rated based on residuals, such as interstitial lung disease, restrictive lung disease or when obstructive lung disease is the major residual, as chronic bronchitis. Under 6730, active tuberculosis is rated at 100 percent. A mandatory examination is to be requested immediately following notification that active tuberculosis under 6730 had become inactive.

The Veteran was afforded a VA examination in January 2010. The Veteran provided the VA examiner a history of his pulmonary tuberculosis. The Veteran was not on medication for his pulmonary condition and did not have any specific complaints from pulmonary tuberculosis at the time of the examination. He indicated that he did not have weight loss, cough, expectoration, fever, night sweats, hemoptysis, and denied any shortness of breath. The VA examiner noted that his diagnosis was status post tuberculosis in service and stated that there were no major residuals following pulmonary function tests.

A review of the Veteran's medical records does not reflect the presence of any major residuals of tuberculosis. DC 6731 notes that residuals such as interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis. As discussed above, the Veteran did not have any specific complaints from the pulmonary condition during the January 2010 VA examination. Furthermore, the January 2010 VA examiner opined that there were no major residuals. The Board finds that the Veteran's disability picture regarding his pulmonary and pleural tuberculosis did not more nearly approximate a compensable rating. Application of other diagnostic codes in accordance to DC 6731 is not necessary as the Veteran was not shown to have any residuals of his pulmonary and pleural tuberculosis. 
For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to a compensable disability rating for pulmonary and pleural tuberculosis at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hypertension and epilepsies are chronic conditions listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

Seizure Disorder

The Veteran contends that service connection for a seizure disorder is warranted because it was incurred in-service or a result of service.

Private medical records including November 2007, April 2008, January 2009, March 2009, May 2009, November 2009, March 2010, April 2010, and December 2011 indicate that the Veteran was treated for a seizure disorder. In the January 2010 VA examination report, the examiner also noted that the Veteran was unemployed since 2003 because of his seizure disorder.

In an August 2009 statement, the Veteran contended that he was treated by the U.S. Navy during his tour of duty for his seizures, which he described as epileptic. In a December 2016 statement through his representative, the Veteran contended that all of his disabilities were a result of his service. In a January 2010 statement, the Veteran stated that his seizures started a year after he left military service. 

The Veteran's service treatment records are silent for any diagnosis or treatment of seizures or epilepsies. The medical evidence proffered shows treatment of seizures as early as November 2007, which is decades after the Veteran's July 1981 service separation. The medical evidence does not show that the Veteran had epilepsy which manifested to a degree of 10 percent disabling or more within one year from his July 1981 separation from service and a presumption of service connection based on the chronicity of epilepsies is not appropriate. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board has reviewed the Veteran's medical records for any indication that his seizure disorder could have been caused by or was a result of active duty service and finds no such indication or relationship is demonstrated. The Veteran does not contend that a specific in-service injury or event that caused his seizure disorder nor does he offer a medical opinion from a qualified medical professional providing a nexus between his disorder and service. The Veteran has attempted to establish a nexus through his own lay assertions that his seizure disorder was caused or related to service; however, the Veteran has not demonstrated competency to offer opinions as to the etiology of his hypertension. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Seizure disorders require specialized training for determinations as to diagnosis and causation, therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his seizure disorder and service.

The preponderance of the evidence is against the claim of service connection for a seizure disorder, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hypertension

The Veteran contends that service connection for hypertension is warranted because it was incurred in-service or a result of service.

Private medical records including August 2008, January 2009, March 2009, May 2009, November 2009, March 2010, and April 2010 indicate that the Veteran was treated for hypertension. In a January 2010 VA examination report, the VA examiner also noted that the Veteran had a history of hypertension. It should be noted that Note (1) to 38 C.F.R. § 4.104, DC 7101 states hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For the purposes of 38 C.F.R. § 4.104, the term hypertension means that the diastolic blood pressure is predominately 90mm. or greater and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm. 

In an August 2009 statement, the Veteran contended that he was treated by the U.S. Navy during his tour of duty for hypertension. In a December 2016 statement through his representative, the Veteran contended that all of his disabilities were a result of his service. In a January 2010 statement, the Veteran stated that his seizures started a year after he left military service and that after service, it was hard for him to find a job, and that he started to have hypertension, which is indicative that the Veteran's hypertension started after service. The Veteran's service treatment records are silent for any diagnosis or treatment of hypertension or symptoms of high blood pressure. When the Veteran was examined in January 1982, his blood pressure was reported as 135/75. The medical evidence proffered shows treatment of hypertension as early as August 2008, which is decades after the Veteran's July 1981 service separation. The medical evidence does not show that the Veteran's hypertension, manifested to a degree of 10 percent disabling or more within one year from his July 1981 separation from service and a presumption of service connection based on the chronicity of hypertension is not appropriate. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board has reviewed the Veteran's medical records for any indication that his hypertension could have been caused by or was a result of active duty service and finds no such indication or relationship is demonstrated. The Veteran does not contend that a specific in-service injury or event that caused his hypertension nor does he offer a medical opinion from a qualified medical professional providing a nexus between his hypertension and service. The Veteran has attempted to establish a nexus through his own lay assertions that his hypertension was caused or related to service; however, the Veteran has not demonstrated competency to offer opinions as to the etiology of his hypertension. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App.  at 462. Hypertension requires specialized training for determinations as to diagnosis and causation, therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his hypertension and service.

The preponderance of the evidence is against the claim of service connection for hypertension, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lower Back Disability

The Veteran contends that service connection for a lower back disability is warranted because it was incurred in-service or a result of service.

The Veteran does not have a current diagnosis for a lower back disability; therefore, service connection for a lower back disability is not warranted. In April 2008, July 2008, August 2008, and March 2010 private medical records, the Veteran complained of low back pain. The physician assessed back pain and flare-ups and recommended the Veteran take ibuprofen and use a heating pad. In November 2009 private medical record, the medical professional noted a review of the musculoskeletal system was negative including for back pain and a physical examination was normal for the joints. The Veteran has not offered any other medical evidence to support a finding of a lower back disability. Symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board has also considered lay statements from the Veteran. In an August 2009 statement, the Veteran contended that his chronic back pain was treated by the U.S. Navy during his tour of duty. In a December 2016 statement through his representative, the Veteran asserted that all of his disabilities were a result of his service. After a thorough review of the Veteran's service treatment records, the Board finds no evidence to support such assertions. There is no indication that the Veteran was treated for a back condition while in-service and the Veteran has not contended that an in-service injury or event occurred to cause such a disability. 

In a January 2010 statement, the Veteran stated that his seizures started a year after he left military service and that after service, it was hard for him to find a job, and that he started to have hypertension and developed chronic back pain. This statement is suggestive that the Veteran's lower back pain started after service. Furthermore, Lay assertions do not constitute a competent clinical diagnosis of an existing lower back disability. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis. In the absence of a current diagnosis for a lower back disability, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992)

The preponderance of the evidence is against the claim of service connection for a lower back disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

A compensable disability rating for pulmonary and pleural tuberculosis is denied.

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a lower back disability is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


